FILED
                             NOT FOR PUBLICATION                            DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAURICE CORNELL CAMPBELL,                        No. 10-17353

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01419-WBS-
                                                 GGH
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Maurice Cornell Campbell, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging he

suffered food poisoning because defendants acted with deliberate indifference to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
health and safety in handling and preparing prison food. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the decision to grant summary

judgment. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We may

affirm on any ground supported by the record. Olsen v. Idaho St. Bd. of Med., 363

F.3d 916, 922 (9th Cir. 2004). We affirm.

      Summary judgment on Campbell’s deliberate indifference claim was proper

with respect to each defendant. As to defendants Arndt, Rodriguez, and Ruller,

Campbell failed to controvert evidence that they properly addressed substantiated

sanitation issues of which they were aware. See Farmer v. Brennan, 511 U.S. 825,

844 (1994) (“prison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded reasonably to

the risk, even if the harm ultimately was not averted”). As to defendants Haytorne

and Hague, Campbell failed to present sufficient evidence of causation between the

alleged violations and any food-borne illness. See Harper v. City of Los Angeles,

533 F.3d 1010, 1026 (9th Cir. 2008).

      Campbell did not raise his evidentiary argument until his reply brief, so we

do not consider it. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999);




                                          2
Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).1 Nor do we consider claims

raised in his notice of appeal but not argued in his opening brief. See Abebe v.

Mukasey, 554 F.3d 1203, 1207–08 (9th Cir. 2009) (en banc) (per curiam).

      AFFIRMED.




      1
            Campbell also failed to object to the magistrate judge’s evidentiary
ruling below. See Smith, 194 F.3d at 1052.

                                          3